DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0020, on line 10, it appears that “bear” should be “to bear”;
In paragraph 0033, on line 11, after “204”, it appear that “and” should be inserted;
In paragraph 0038, on line 8, after “208”, it appears that “and” should be inserted; and
In paragraph 0040, on line 7, “FIG. 9” should be “FIG. 5”.  
Appropriate correction is required.

Claim Objections
Claims 1, 3, 7, 12, 13 and 16 are objected to because of the following informalities:  
In regard to claim 1, on line 33, “first rod retaining element” should be “first elongated actuating rod segment” and “first shaft” should be “first outer shaft” and on line 34. “retaining element” should be “segment” since the retaining elements 204, 206 do not engage in a telescoping movement, it is the elongate actuating rod 160 which engages outer shaft segment 152 in a telescoping movement.  It is noted that the claims will be examined as such.
Similarly, in regard to claim 1, on line 37, “second rod retaining element” should be “second elongated actuating rod segment” and on line 38, “second shaft retaining element” should be “second outer shaft segment.

In regard to claim 7, on lines 18-19, “the first rod retaining element being disposed between the first shaft retaining element and the handle,” should be deleted since this clause repeats the previous clause (see lines 17-18).
In regard to claim 12, on line 2, after “movement”, it appears that “of” should be inserted.   
In regard to claim 13, similar to claims 1 and 3, on line on line 2, “first rod retaining” should be “first elongated actuating rod segment, on line 3, “element” (first occurrence) should be deleted and “first outer shaft retaining element” should be “first outer shaft segment”, on line 5, “second rod retaining element” should be “second elongated actuating rod segment” and “second shaft retaining element” should be “second outer shaft segment”.
In regard to claim 16, on line 4, after “and”, “the second shaft retaining element is adapted to be disposed in” as this clause was apparently omitted. (see claims 1 and 2 of claim 16).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In regard to claim 12, an antecedent basis for “the actuating rod” (see line 2) and “the outer shaft assembly” has not been defined.  It is noted that first and second elongated actuating rod segments and first and second elongated outer shaft segments having been defined in claim 7 (see lines 3, 7, 23 and 31) have been defined, but not an “actuating rod” or an “outer shaft assembly”.  Further, an antecedent basis for “the spray nozzle” (see lines 3-4) has not been defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al., (U.S. Patent 6,540,424, hereinafter Hall).
In regard to claim 1, Hall discloses a spray mop comprising:
at least a first outer shaft segment 564 (see Figure 7A) and a second outer shaft segment 410 (see Figure 5A), the first outer shaft segment and the second outer shaft segment each having proximal and distal ends wherein the distal end of the of the first outer shaft is coupled to the proximal end of the second outer shaft to form an outer shaft assembly having proximal and distal ends and an elongated hollow interior,
a handle 510, 520 coupled to the shaft proximal end, 

a selectively actuable spray assembly 500, 700 disposed substantially adjacent the shaft distal end and including a spray nozzle 702, 704 coupled to a reservoir 500, 
a user operable actuation assembly having a trigger 402 coupled to the handle, an actuable dispensing connection 800 disposed to actuate the spray assembly, an actuation rod 440 for telescoping movement within the interior of the shaft between the trigger and the dispensing connection wherein the actuating rod includes a first actuating rod segment 440 (see Figure 7B) and a second elongated actuating rod segment 440 (see Figure 5A) wherein each rod segment includes an outer peripheral surface, a proximal end and a distal end wherein the distal end of the first rod segment is adjacent the proximal end of the second rod segment,
a first rod retaining element 442 extending radially outward from and coupled for movement with the with the first rod segment,
a second rod retaining element 442 extending radially outward from and coupled for movement with the with the second rod segment,
a first shaft retaining element 420, 430 secured to and extending radially inward from the first outer shaft segment and into the hollow interior,
a second shaft retaining element 420, 430 secured to and extending radially inward from the first outer shaft segment and into the hollow interior,
wherein the first rod retaining element and first shaft retaining element are disposed and sized such that the first shaft retaining element interferes with the first rod retaining element to limit telescoping movement of the first rod segment within the first outer shaft segment (see column 13, lines 27-31), and

In regard to claim 2, the trigger causes a telescoping movement of the actuating rod within the outer shaft assembly to actuate the selectively actuable spray assembly such that a cleaning fluid is dispensed through the nozzle (see column 6, lines 29-33).
In regard to claim 4, the second shaft retaining element 420, 430 is an annular structure (see Figure 5D).
In regard to claim 5, the first distal shaft end and second proximal shaft end include engaging structures 426, 424 that secure the first and second shaft segments together wherein the engaging structures include a tubular insert 420 received in the distal first shaft end.
In regard to claim 6, the tubular insert 420 included a radially extending surface 424 within the hollow interior of the first shaft segment wherein the extending surface forms one of the first shaft retaining element.
In regard to claim 7, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hall.

Allowable Subject Matter
Claims 7-11, 13-20 are allowed.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Bradbury et al. and Policicchio references are cite for disclosing other pertinent structures.  It is noted the Policicchio reference discloses a spray mop which employs a pumping arrangement to dispense the fluid.  Such a feature is present in the Applicant’s device, but has not been claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DJW
3/1/21
/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754